Title: John Adams to Abigail Adams, 3 July 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Littlefields at Wells. July 3. 1774
     
     Mr. Winthrop, Mr. Quincy and I came this Morning from York, before Breakfast, 15 Miles, in order to hear my learned Friend Hemmenway. Mr. Quincy brought me a Letter from Williams, in which he lets me know that you and the Family were well. This is very refreshing News.
     
     Pattens at Arundell July 4. 1774
     We went to Meeting at Wells and had the Pleasure of hearing My Friend, upon “Be not Partaker’s in other Mens Sins: Keep yourselves pure.”—Mr. Hemenway came and kindly invited us to dine, but we had engaged a Dinner at Littlefields, so we returned there, dined and took our Horses to Meeting in the Afternoon, and heard the Minister again, upon “Seek first the Kingdom of God and his Righteousness, and all these Things shall be added unto you.”—There is a great Pleasure in Hearing Sermons so serious, so clear, so sensible, and instructive as these.
     We went to Mr. Hemmenways, and as it rained a little He put out our Horses and we took a Bed with him, i.e. Mr. Winthrop and I.
     You know I never get or save any Thing by cozening or classmating; so I gave Pistareens enough among the Children and Servants to have paid twice for my Entertainment.
     Josiah Quincy, allways impetuous and vehement, would not stop, but drove forward, I suppose that he might get upon the Fishing Ground before his Brother Sam. and me.—I find that the Divines and Lawyers, this Way are all Tories. Brother Hemmenway is as impartial as any I have seen or heard of—James Sullivan seems half inclined to be a Whigg.
     Mr. Winthrop has been just making some Observations, which I think worth sending to you. Upon Reading an Observation in the Farmers fourth Letter, that some of our, (the Massachusetts) Resolves and Publications had better have been suppressed, Mr. Winthrop said, that many Things in our News Papers ought to have been suppressed. For example, Whenever there was the least popular Commotion, or Disturbance, it was instantly put in all the News Papers, in this Province. But in all the other Provinces they took Care to conceal and suppress every such Thing.
     Another Thing He says, We ought to avoid all Paragraphs in our Papers about our own Manufactures—especially all vapouring puffing Advertisements about them, because such Paragraphs only tend to provoke the Ministry, Merchants and Manufacturers in England, to confine and restrain or prohibit our Manufactures.
     But our Presses, in Boston, Salem, and Newbury Port are under no Regulation, nor any judicious prudent Care. Therefore it seems impracticable to keep out such Imprudences.
     The Printers are hot, indiscreet Men, and they are under the Influence of others as hot, rash and injudicious as themselves, very often.
     For my own Part it has long been my Resolution to avoid being concerned in councilling, or aiding or abetting any Tumult or Disorder, to avoid all exceptionable Scribbling in the Newspaper, of every Kind, to avoid all Passion and personal Altercation or Reflections. I have found it difficult, to keep these Resolutions exactly, all but the last however I have religiously and punctiliously, observed, these six Years.
     
     
      July 5th: Tuesday Morning
     
     Arrived last Evening at Falmouth, and procured a New Place to Lodge at, Mrs. Eustons. Quincy and I, have taken a Bed together. My Brother Neg. Freeman came to pay his Respects to me, and to invite me to a Bed in his House, but I was fixed before, and therefore thanked him and excused myself. It is a very neat House where We sleep. The Desk and Table shine like Mirrors. The floors are clean and white and nicely sanded &c.
     But when shall I get home? This tedious Journey will produce me very little Profit. I never saw Falmouth before with such lean Expectations and empty Pocketts. I am much concerned for my Family: These Acts of Parliament and ministerial Maneuvres, will injure me, both in my Property and Business, as much as any Person whatever, in Proportion.
     
      John Adams
     
    